Exhibit 10.32

SHAREHOLDER SERVICING AGREEMENT

THIS SHAREHOLDER SERVICING AGREEMENT (this “Agreement”) is made and entered into
as of the 1st day of June, 2010, by and between HENNESSY SPARX FUNDS TRUST, a
Massachusetts business trust (hereinafter referred to as the “Trust”), on behalf
of each of its investment series set forth on Schedule A hereto (hereinafter
referred to each as a “Fund” and together, as the “Funds”), as such Schedule A
may be amended from time to time, and HENNESSY ADVISORS, INC., a California
corporation (hereinafter referred to as “HAI”).

RECITALS

WHEREAS, the Trust is engaged in business as an open-end management investment
company and HAI serves as the investment adviser to the Funds pursuant to an
Investment Advisory Agreement with the Trust; and

WHEREAS, the Trust desires to retain HAI to perform services to the Funds which
are in addition to the services that HAI performs for the Funds pursuant to the
Investment Advisory Agreement; and

WHEREAS, HAI is willing to provide such services to the Funds on the terms and
conditions hereafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants hereinafter
contained, the Trust, on behalf of the Funds, and HAI agree as follows:

ARTICLE I

DUTIES OF HAI

The Trust hereby employs HAI to provide “Administrative Support Services” to the
Funds. “Administrative Support Services” shall include: (i) maintaining an “800”
number which current shareholders may call to ask questions about the Funds or
their accounts with the Funds; (ii) assisting shareholders in processing
exchange and redemption requests; (iii) assisting shareholders in changing
dividend options, account designations and addresses; (iv) responding generally
to questions of shareholders; and (v) providing such other similar services as
the Trust shall request. “Administrative Support Services” shall not include
services HAI is required to perform under the Investment Advisory Agreement,
including investment advisory services.

ARTICLE II

EXPENSES

HAI assumes the responsibility, and shall pay, for maintaining the staff and
personnel necessary to perform its obligations under this Agreement.

ARTICLE III

COMPENSATION OF HAI

For the services rendered by HAI under this Agreement, each Fund shall pay to
HAI at the end of each calendar month a fee equal to 1/12 of 0.10% of the
average daily net assets of such Fund for such month as determined and computed
in accordance with the description of net asset value contained in the relevant
Prospectus and Statement of Additional Information. If this Agreement terminates
before the last day of a month, compensation for that part of the month that
this Agreement is in effect shall be prorated in a manner consistent with the
calculation of the fee as set forth above.



--------------------------------------------------------------------------------

ARTICLE IV

DURATION AND TERMINATION OF THIS AGREEMENT

This Agreement shall become effective as of the date first above written and
shall remain in force with respect to each Fund so long as its continuance is
specifically approved with respect to each Fund at least annually by a majority
of those directors who are not parties to this Agreement or “interested persons”
(as such term is defined in the Investment Company Act of 1940, as amended) of
any such party. This Agreement may be terminated by either party on sixty days’
written notice to the other party.

ARTICLE V

AMENDMENTS OF THIS AGREEMENT

All amendments of this Agreement must be approved by a majority of those
directors who are not parties to this Agreement or “interested persons” (as such
term is defined in the Investment Company Act of 1940, as amended) of any such
party.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

HENNESSY SPARX FUNDS TRUST By:  

/s/    Neil J. Hennessy

  Neil J. Hennessy   President HENNESSY ADVISORS, INC. By:  

/s/    Neil J. Hennessy

  Neil J. Hennessy   President



--------------------------------------------------------------------------------

SCHEDULE A

Hennessy Select SPARX Japan Fund – Original Class

Hennessy Select SPARX Japan Smaller Companies Fund – Original Class